DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 17 has not been further treated on the merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 12, 15, 16, 20, 21, 24, 25, and 26 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by WO2016/0156792 (“McMullen”).
Claim 1
McMullen discloses an electrical component for a microelectromechanical systems device comprising: i) a substrate layer (substrate 2); ii) a plurality of adjacent electrical elements arranged over the substrate layer, where each electrical element is separated from a neighboring electrical element by an intermediate region (Fig. 1A, electrical traces 32a and 32b), each of the plurality of electrical elements comprising: a) a ceramic member (piezoelectric element 24); and b) first and second electrodes disposed adjacent the ceramic member such that a potential difference may be established between the first and second electrodes and through the ceramic member during operation (first and second electrodes 26 and 28); iii) a passivation layer, or a laminate of multiple passivation layers, at least partially overlying each of the plurality of electrical elements so as to provide electrical passivation between the first and second electrodes of each of the plurality of electrical elements, such that said passivation layer, or said laminate of multiple passivation layers, electrically insulates the first and second electrodes from each other (Fig. 1a, passivation layer 33); wherein the passivation layer, or at least an innermost layer of the laminate of passivation layers which is disposed adjacent each underlying electrical element, is discontinuous over at least one intermediate region between neighboring electrical elements of the electrical component (Fig. 1a, page 15, lns 23-26, passivation layer used to insulate electrodes). 

Claim 2
McMullen discloses the electrical component according to Claim 1, wherein the passivation layer, or at least the innermost layer of the laminate of passivation layers, is/are discontinuous over the majority of the intermediate regions between neighboring electrical elements (Fig. 1a, page 15, lns 23-26, passivation layer used to insulate electrodes).

Claim 3
McMullen discloses the electrical component according to Claim 1, wherein the passivation layer, or at least the innermost layer of the laminate of passivation layers, includes a discontinuity in the form of one or more holes/apertures therein, where at least one hole/aperture is provided to coincide with an underlying intermediate region between neighboring electrical elements (Fig. 1a, page 15, lns 23-26, passivation layer used to insulate electrodes).

Claim 4
McMullen discloses the electrical component according to Claim 1, wherein the passivation layer, or at least the outermost layer of the laminate of passivation layers, is segmented into isolated regions, wherein each electrical element of the plurality of electrical elements has an isolated region of the segmented passivation layer at least partially overlying it (Fig. 1a). 

Claim 7
McMullen discloses the electrical component according to Claim 1, wherein the passivation layer, or laminate of multiple passivation layers, only partially overlies each of the electrical elements, the passivation layer, or at least the outermost layer of the laminate of passivation layers which is disposed adjacent each underlying electrical element, additionally being discontinuous in a region overlying each of the electrical4 39219783.1Atty. Dkt. No. 269424-490899elements (Fig. 1a). 

Claim 12
McMullen discloses the electrical component according to Claim 1, wherein the ceramic member and first and second electrodes of each electrical element are arranged in a stack of layers, each having lateral surfaces extending in a thickness direction, wherein the ceramic member has a first side and an opposing second side spaced apart in a thickness direction, wherein the first side of the ceramic member faces the substrate layer and the first electrode is disposed adjacent the first side of the ceramic member so as to interpose the substrate layer and the ceramic member; wherein the second electrode is disposed adjacent to the second side of the ceramic member; and wherein the passivation layer, or laminate of multiple passivation layers, at least partially overlies the second electrode and is disposed adjacent to the lateral surfaces of the ceramic member and those of the first and second electrodes of each electrical element (Fig. 1a). 

Claim 15
McMullen discloses the electrical component according to Claim 1, wherein the electrical component comprises an intermediate layer interposing the electrical elements and substrate, wherein the at least one intermediate layer is discontinuous over at least one intermediate region between neighboring electrical elements of the electrical component (Fig. 1a, vibration plate 20). 

Claim 16
McMullen discloses an electrical component for a microelectromechanical systems device comprising: i) a substrate layer (substrate 2); ii) a plurality of adjacent electrical elements arranged over the substrate layer, where each electrical element is separated from a neighboring electrical element by an intermediate region (Fig. 1A, electrical traces 32a and 32b), each of the plurality of electrical elements comprising: a) a ceramic member (piezoelectric element 24); and 639219783.1Atty. Dkt. No. 269424-490899 b) first and second electrodes disposed adjacent the ceramic member such that a potential difference may be established between the first and second electrodes and through the ceramic member during operation (first and second electrodes 26 and 28); iii) an intermediate layer disposed adjacent to the first electrode and at least partially interposed between each electrical element and the substrate layer; wherein the intermediate layer is discontinuous over at least one first intermediate region between neighboring electrical elements of the electrical component (Fig. 1a, vibration plate 20).  

Claim 20
McMullen discloses the electrical component according to Claim 1, wherein the electrical component is an actuator component for use in a droplet ejection apparatus (McMullen, pg. 32, ln 27, printhead incorporated into printer).

Claim 21
McMullen discloses the electrical component according to claim 16, incorporated in a microelectromechanical systems device and further comprising a capping layer attached to the electrical component and arranged to encapsulate each of the electrical elements of the electrical component and further comprising an insulating layer, or laminate of insulating layers, arranged over the electrical component so as to interpose the electrical component and the capping layer (McMullen, pg. 16, ln 28 - pg. 17, ln 7).
 
Claim 24
McMullen discloses the electrical component according to Claim 1, incorporated in a droplet ejection head (McMullen, Fig. 1a, printhead). 

Claim 25
McMullen discloses the electrical component according to Claim 1, incorporated in a droplet ejection head of a droplet ejection apparatus (McMullen, pg. 32, ln 27, incorporated into printer).

Claim 26
McMullen discloses the electrical component according to Claim 21, where the insulating layer, or laminate of insulating layers, is continuous and arranged so as to overlie each of the plurality of electrical elements arranged thereon (McMullen, pg. 16, ln 28 - pg. 17, ln 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/0156792 (“McMullen”) in view of U.S Patent Pub. 2011/0198970 (“Martin”).
Claim 5
McMullen discloses the electrical component according to Claim 1.
McMullen discloses a passivation layer but does not appear to explicitly disclose wherein the electrical component comprises a laminate of multiple passivation layers, wherein all layers of the laminate are discontinuous over the majority of the intermediate regions between neighboring electrical elements, such that the majority of the intermediate regions between neighboring electrical elements have areas where there are no overlying passivation layers. 
Martin discloses a similar micro electromechanical transducer including a laminated passivation layer with through holes (Fig. 2A, passivation layers 221-222).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the electrical component comprises a laminate of multiple passivation layers, wherein the electrical component comprises a laminate of multiple passivation layers, wherein all layers of the laminate are discontinuous over the majority of the intermediate regions between neighboring electrical elements, such that the majority of the intermediate regions between neighboring electrical elements have areas where there are no overlying passivation layers, as disclosed by Martin, into the device of McMullen, for the purpose of protecting active layers from moisture corrosives, contaminants, debris, etc. (Martin, paragraph [0005]).

Claim 6
McMullen discloses the electrical component according to Claim 1.
McMullen discloses a passivation layer but does not appear to explicitly disclose wherein the electrical component comprises a laminate of multiple passivation layers, wherein only the innermost layer of the laminate of passivation layers is discontinuous over the intermediate regions between neighboring electrical elements, such that one or more other layers of the laminate overlie the intermediate regions between electrical elements where the innermost layer of the laminate does not.
Martin discloses a similar micro electromechanical transducer including a laminated passivation layer with through holes but continuous through at least one passivation layer (Fig. 2A, passivation layers 221-222).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the electrical component comprises a laminate of multiple passivation layers, wherein all layers of the laminate are discontinuous over the majority of the intermediate regions between neighboring electrical elements, such that the majority of the intermediate regions between neighboring electrical elements have areas where there are no overlying passivation layers, as disclosed by Martin, into the device of McMullen, for the purpose of protecting active layers from moisture corrosives, contaminants, debris, etc. (Martin, paragraph [0005]).

Claim 8
McMullen discloses the electrical component according to Claim 1.
McMullen does not appear to explicitly disclose wherein the passivation layer, or laminate of passivation layers, is recessed at a side which faces away from each of the underlying electrical elements, wherein a recess is provided in each region overlying each of the plurality of electrical elements, such that the passivation layer, or laminate of passivation layers, is thinner in a thickness direction across the recesses compared to other non-recessed regions of the passivation layer, or laminate of passivation layers. 
Martin discloses a similar micro electromechanical transducer including a laminated passivation layer thinned in a recessed area (Fig. 2A, passivation layers 221-222).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the passivation layer, or laminate of passivation layers, is recessed at a side which faces away from each of the underlying electrical elements, wherein a recess is provided in each region overlying each of the plurality of electrical elements, such that the passivation layer, or laminate of passivation layers, is thinner in a thickness direction across the recesses compared to other non-recessed regions of the passivation layer, or laminate of passivation layers, as disclosed by Martin, into the device of McMullen, for the purpose of protecting active layers from moisture corrosives, contaminants, debris, etc. (Martin, paragraph [0005]).

Claim 9
McMullen discloses the electrical component according to Claim 1, wherein the electrical component comprises electrical traces which connect the first and second electrodes of at least one electrical elements located at an end of the electrical component to drive circuitry, wherein the electrical traces are at least partially interposed between layers of the laminate of multiple passivation layers (Fig. 1a).
McMullen does not appear to explicitly disclose wherein the electrical component comprises a laminate of multiple passivation layers.
Martin discloses a similar micro electromechanical transducer including a laminated passivation layer with through holes (Fig. 2A, passivation layers 221-222).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the electrical component comprises a laminate of multiple passivation layers, as disclosed by Martin, into the device of McMullen, for the purpose of protecting active layers from moisture corrosives, contaminants, debris, etc. (Martin, paragraph [0005]).

Claim 10
McMullen in view of Martin discloses the electrical component according to Claim 9, wherein the electrical traces at least partially interpose two adjacent passivation layers of the laminate (Martin, Fig. 2A). 

Claim 11
McMullen discloses the electrical component according to Claim 1.
McMullen discloses a passivation layer but does not appear to explicitly disclose wherein the electrical component comprises a laminate of multiple passivation layers disposed adjacent to the ceramic member and first and second electrodes of each electrical element, wherein the composition of the innermost layer of the laminate which is disposed adjacent to the ceramic member and first and second electrodes differs from the composition of at least one other layer of the laminate.
Martin discloses a similar micro electromechanical transducer including a laminated passivation layer with different materials (Fig. 2A, passivation layers 221-222; paragraph [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the electrical component comprises a laminate of multiple passivation layers, as disclosed by Martin, into the device of McMullen, for the purpose of protecting active layers from moisture corrosives, contaminants, debris, etc. (Martin, paragraph [0005]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853